Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.5-7, filed September 21, 2021, with respect to the rejection(s) of independent claim(s) 1, 23, and 28 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 20-21, 23, 25-26, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. (US 2014/0254669) in view of Oh (US 2016/0088305).

Regarding claim 15 Rapaka discloses a decoder configured to reconstruct a plurality of views from a data stream using inter-view prediction from a first view to a second view (multiview video coding – [0054]; video decoder 30 in Figure 3), wherein the decoder is configured to perform, based on a signaling in the data stream, the inter-view prediction at spatial segment boundaries of spatial segments into which the first view is partitioned (in Figure 12 an inter-layer prediction is performed on block 166; note block 166 is at a spatial segment boundary of spatial segments; when an inter-layer prediction is enabled said prediction is performed on block 166 using block 170; as a person with ordinary skill in the art would know, in order to perform inter prediction in a current block the information from a reference block is used, to predict block 166 information coming from block 170 must be used; from Figure 12, block 170 is located on a first spatial segment of the spatial segments of the first view), wherein the signaling indicates a guarantee that the inter-view prediction from the first view to the second view for a current portion of the second view is based on information stemming from only a first spatial segment of the spatial segments of the first view (a syntax that restricts inter-layer prediction from segment 168B in the reference layer 162 to segment 164B in the enhancement layer 160 in Figure 12 when across tiles filtering in the reference layer 162 is allowed – [0189-0191]; note that when across tiles filtering in the reference layer 162 is not allowed the inter-layer prediction from segment 168B to segment 164B is allowed, therefore inter-layer prediction from 170 is based on information stemming from only segment 168B); wherein the first spatial segment of the first view is spatially co-located with the current portion of the second view (as shown in Figure 12 tiles 168B and 164B are spatially collocated).

In his disclosure Oh teaches inter-view prediction from a first view to a second view for a current portion of the second view is based on information stemming only from a first spatial segment of the first view without combining information from another spatial segment of the spatial segments of the first view (interlayer prediction may be constrained to be performed only in the designated tile set – [0090]; Figure 16 shows enhancement layer 40c with current unit 36c existing in tile set 0, base layer 40a with reference unit 36a, interlayer prediction is performed from reference unit 36a to current unit 36c; note the interlayer prediction of current unit 36c is predicted only from information stemming only from tile set 0/Tile C of the base layer, information outside the designated tile is not used in the interlayer prediction process).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Oh into the teachings of Rapaka because such incorporation makes the coding method of a scalable video signal more efficient (par. [0004]).

Regarding claim 20 Rapaka discloses the decoder of claim 15, wherein the inter-view prediction includes predicting sample values of the current portion of the second view (inter-layer prediction – [0189-0190]; a person with ordinary skill in the 

Regarding claim 21 Rapaka discloses the decoder of claim 15, wherein the inter-view prediction includes predicting motion vectors associated with the current portion of the second view based on motion vectors associated with the first spatial segment of the first view (inter-layer prediction – [0189-0190]; a person with ordinary skill in the art would know that during the inter-layer prediction process motion vectors for the segment on the second view are obtained based on motion vectors corresponding to the collocated segment in the first view).

Claim 23 is the encoder that performs the reverse process/corresponds to the decoder of claim 15. Therefore, claim 23 is being rejected on the same basis as claim 15.

Claim 25 is the encoder that performs the reverse process/corresponds to the decoder of claim 20. Therefore, claim 25 is being rejected on the same basis as claim 20.

Claim 26 is the encoder that performs the reverse process/corresponds to the decoder of claim 21. Therefore, claim 26 is being rejected on the same basis as claim 21.

Claim 28 is being rejected on the same basis as claim 15.

Claim 30 is being rejected on the same basis as claim 20.

Claim 31 is being rejected on the same basis as claim 21.

Claims 22, 27, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. (US 2014/0254669) in view of Oh (US 2016/0088305) further in view of An et al. (US 2011/0293004).

Regarding claim 22 Rapaka discloses the decoder of claim 15. However, fails to explicitly disclose wherein the change in the inter-view prediction at spatial segment boundaries is associated with a selection of a binarization or a probability estimate of a syntax element of the current portion of the second view.
In his disclosure An teaches the change in inter prediction is associated with a selection of a binarization or a probability estimate of a syntax element of the current portion of the second view (changing the inter-prediction process based on a type of binarization – [0019-0029]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of An into the teachings of Rapaka because such incorporation improves rate-distortion performance.

Claim 27 is the encoder that performs the reverse process/corresponds to the decoder of claim 22. Therefore, claim 27 is being rejected on the same basis as claim 22.

Claim 32 is being rejected on the same basis as claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482